                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

DELLA CHRISTINE WADE, as the
Personal Representative of the Estate of
Billy Mitchel Wade, Sr., deceased;                           8:21CV27

                     Plaintiff,
                                                       SHOW CAUSE ORDER
       vs.

UNION PACIFIC RAILROAD
COMPANY,

                     Defendant.


      Pursuant to the court’s rules, a complaint must be served within 90 days of
filing the lawsuit. Plaintiff has not filed a return of service indicating service on
Defendant, and Defendant has not voluntarily appeared.


      Accordingly,


      IT IS ORDERED that plaintiff shall have until May 28, 2021 to show cause
why this case should not be dismissed pursuant to Federal Rule of Civil Procedure
4(m) or for want of prosecution. The failure to timely comply with this order may
result in dismissal of this action without further notice.




      Dated this 7th day of May, 2021.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
